LANDON, J.
The conviction for contempt was proper, but, in the absence of evidence that the defendant’s disobedience occasioned any actual loss or injury to the plaintiffs beyond the costs and expenses of this proceeding to punish him, the fine to the amount of the judgment was not authorized. Code Civ. Proc. § 2284; Coal Co. v. Hecksher, 42 Hun, 534.
Order affirmed as to the conviction, reversed as to the fine, and proceeding remitted to the special term, as in the case cited, for further order in respect to the fine, with $10 costs and disbursements to appellant. All concur.